DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 11 March 2021 and 29 October 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections





The following claims are objected to because of the following informalities:   
Claim 19, page 38 line 8, recites “an azimuth gimbal 645 configured to adjust azimuth of the shroud;” Should be corrected to: “an azimuth gimbal [[645]] configured to adjust azimuth of the shroud;”  
Appropriate correction is required.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, and 15 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Gerald Nykolak et al., (US 2021/0067248 A1), hereinafter “Nykolak”.    
1, Nykolak disclose an optical terminal comprising (Nykolak: Fig. 1, 4-5, 8,9-13, optical terminal 400 includes terminal 102, ¶¶ [0046], [0053]-[0054], [0089], [0101]): 
an optical telescope configured to receive and transmit light signals (Nykolak: Fig. 1, 2A, 2B, 4, 8-9, optical terminal 100, includes telescope 102, configured with optical interface e.g., lens, aperture 208, receiver 210 see Fig. 2B , and transmitter e.g., laser 202, 204 generate modulated optical signal (via data in) See Fig. 4, 8, 9, step 802, 808, ¶¶ [0045]-[0047], [0050]-[0054], [0089]); a pointing and tracking system and a modem (Nykolak: Fig. 1, 2A, 2B, 4, 8-9, multifunction telescope perform pointing, acquisition, tracking PAT components control electronic 108 and housing 104, modulation/ demodulation ¶¶ [0038]-[0054],[0085], [0089]). 
Regarding claim 15, is rejected in the same manner as claim 1.

Regarding claim 2, Nykolak disclose the optical terminal of claim 1 wherein the optical telescope further comprises: an optical refractor telescope (Nykolak: Fig. 1, 2A, 2B, 4, 8-9, Fig. 10-11, the telescope having a compact optical refracting configuration, with primary and secondary lens, ¶¶ [0089]).
Regarding claim 3, Nykolak disclose the optical terminal of claim 2 wherein the refractor telescope further comprises: an aspheric lens; and an aperture stop (Nykolak: Fig. 1, 2A, 2B, 4, 8-9, Fig. 10-11, multifunction telescope having aspheric lens of 46mm, primary telescope includes aperture stopper such as bandpass filter that can reduce background star and plant light enters the optical path, ¶¶ [0089], [0091]).
4, Nykolak disclose the optical terminal of claim 2 wherein the refractor telescope further comprises: a quad cell detector (Nykolak: Fig. 1, 2A, 2B, 4, 8-9, Fig. 10-11, multifunction telescope includes quad position sensing detector for alignment, ¶¶ [0046], [0089], [0091], [0097]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gerald Nykolak et al., (US 2021/0067248 A1), hereinafter “Nykolak” in view of Andrew Nicholas Dames et al., (US 20030128912 A1) hereinafter “Dames”.
Regarding claim 5, Nykolak disclose the optical terminal of claim 2 wherein the pointing and tracking system further comprises: a fiber optic transmitter connected to a piezoelectric transducer configured for collimation adjustment (Nykolak: Fig. 1, 2A, 2B, 4, Fig. 10-11, 14A/B, telescope can perform simultaneous TX and RX optical signal, laser source launches signal receive from optical fiber and collimated into a beam, PAT comprises multifunction telescope includes piezoelectric sensing or transducer for pointing accuracies and control bandwidth for alignment, ¶¶ [0046], [0085] [0089]-[0092], [0097], [0109]).
Nykolak disclose PAT system that can comprise spatial detectors to sensing module such as piezoelectric transducer and electronic throughout across multiple circuit boards with firmware residing on the main control board.  Nykolak does not 
However, Dames from same field of endeavor disclose fiber optic transmitter connected to a piezoelectric transducers configured to collimation adjustment (Dames: Fig: 10-11, piezoelectric transducers electronic is connected to transmitter and receiver optical fiber cable, the piezoelectric transducer causes different deflections which enables transducer to drive signals to correctly aiming and steering the end portions of the fibers so that output beams arrive at their correct designation, ¶¶ [0060]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nykolak so that fiber optic transmitter connected to a piezoelectric transducers configured to collimation adjustment as taught by Dames so that the positioning of the transmitter fibre and receiver fibre can detected in order aiming the end portions of the fibers for output beams arriving at their destination.    See Dames paragraph [0060].
Regarding claim 6, Nykolak disclose the optical terminal of claim 2 wherein the pointing and tracking system further comprises: but does not expressly disclose a fiber optic receiver.
However, Dames from same field of endeavor disclose electronic aiming and tracking system include a fiber optic receiver (Dames: Fig: 10-11, receiving fibers ¶¶ [0060]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nykolak so that the electronic aiming and tracking system to have a fiber optic receiver as taught by Dames so that the positioning of the transmitter fibre and receiver fibre can be adjusted in order aiming the .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nykolak in view of Jari Ruuttu et al., (US 2007/0245956 A1) hereinafter “Ruuttu”.
Regarding claim 7, Nykolak disclose the optical terminal of claim 1 further comprising: but does not expressly disclose a coating configured on a housing of the optical telescope, the coating comprising a thermally conductive coating.
Although, it would have been obvious to one of ordinary skill in the art a well-known concept of thermal conductive coating.  However, Ruuttu disclose such concept or using thermally conductive coating (Ruuttu: bearing surface by coating the surface advantageously well thermally conductive, ¶¶ [0174], [0317]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nykolak to include coating comprising a thermally conductive coating as taught by Ruuttu when the object is a thermal conductor for conducting heat from a source of heat for the purpose of cooling. See claim 119.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nykolak in view of Toshiyuki Nakada et al., (US 2013/0176635 A1) hereinafter “Nakada”.
Regarding claim 8, Nykolak disclose the optical terminal of claim 1 wherein the pointing and tracking system further comprises: but does not expressly disclose at least one ultrasonic piezoelectric rotary stage operably connected to a telescope shroud, the telescope shroud configured around the optical telescope.
However, Nakada from same field of endeavor disclose at least one ultrasonic (Nakada: Fig: 3, 26, telescope, rotary barrel 116 driven by DC motor 123 and example of actuator periphery of cover body (shroud) 121, ultrasonic motor featuring a piezoelectric element connected to telescope ¶¶ [0047]-[0050], [0057]-[0058], [0131]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the system of Nykolak to be modified such that to include ultrasonic piezoelectric rotary stage operably connected to a telescope shroud, the telescope shroud configured around the optical telescope as taught by Nakada so that , ultrasonic piezoelectric transducer can offer advantages such as increased bandwidth, flexible geometries, reduced voltage requirements, mixing of different resonant frequencies and potential for integration with supporting electronic circuits especially for miniaturized high frequency applications. MPEP 2143.I (A-D).  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nykolak in view of Nakada and further in view of Dean R. Dailey et al., (US 2006/0076459 A1) hereinafter “Dailey”.
Regarding claim 9, the combination of Nykolak disclose the optical terminal of claim 8 further comprising: but does not expressly disclose an elevation gimbal configured to adjust elevation of the shroud.
However, Dailey from same field of endeavor disclose an elevation gimbal configured to adjust elevation of the shroud (Dailey: Fig: 1-3, 6, optical telescope, piezoelectric actuator, pointing actuators 601 with Nano-radian resolution, implementation using tip/tilt plate for azimuth and elevation adjustment using piezoelectric stacks, axis rotation gimbal 602 and azimuth axis gimbal 603, ¶¶ [0021], [0028], Abstract); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the system of Nykolak to be modified such that an elevation gimbal configured to adjust elevation of the shroud as taught by Dailey so that the gimbaled positioning of telescope has a relatively low natural frequency to minimize transmission of dynamic noise between the instrument payload and the observatory platform. 
Regarding claim 10, is rejected in the same manner as claim 9.

Claims 11-12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nykolak in view of Keith Carrigan et al., (US 2020/0371276 A1) hereinafter “Carrigan”.
Regarding claim 11, Nykolak disclose the optical terminal of claim 1 further comprising: but at least one microheater configured on the optical telescope.
However, Carrigan disclose at least one microheater configured on the optical telescope (Carrigan: Fig: 1-3A/B, at least heater 142, for heating the mirror 110 of the optical telescope 100, and shutter device 101, ¶¶ [0021], [0025]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the system of Nykolak to be modified the optical telescope to include at least one microheater as taught by Carrigan so that radiative thermal control surface by radiating energy to the primary mirror. Thus, the heater can be integrated into the structure of the primary mirror. In one embodiment, a thermal control system can Carrigan does not expressly disclose the heater is microheater type. However, microheater type is well-known in the art and one of ordinary skill in the art as matter of design choice use the microheater. In fact the type of heater that can be integrated into the structure of the primary mirror baffle could very well be microheater type similar to those as disclosed in the present Application which is mounted on the surface of telescope.
Regarding claim 12, is rejected in the same manner as claim 11.
Regarding claim 17, is rejected in the same manner as claim 11.

Claims 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nykolak in view of Koh Ishizuka et al., (US 5,532,819 A) hereinafter “Ishizuka”.
Regarding claim 13, Nykolak disclose the optical terminal of claim 1 wherein the optical telescope further comprises: but does not expressly disclose at least one kosters prism, the kosters prism comprising a first right angle prism and a second right angle prism joined together, and at least one detector.
However, Ishizuka disclose at least one kosters prism, the kosters prism comprising a first right angle prism and a second right angle prism joined together, and at least one detector (Ishizuka: Fig: 1-5, at least Kosters prism 14, no angle difference between two luminous fluxes, i.e., luminous flux is irradiated from first point to rotational direction relative to an axis normal to said diffraction grating see claim 1, and at least one detector 10, 10a, and second prism see Fig. 11, 8a, Abstract, Col. 5 || 38-67, Col. 6 || 1-9); 
Nykolak to be modified the optical telescope t the kosters prism comprising a first right angle prism and a second right angle prism joined together, and at least one detector as taught by Ishizuka because using the Kosters prism can combine multiple beams and direct the beams onto at least single detectors.
Regarding claim 14, is rejected in the same manner as claim 13.
Regarding claim 18, is rejected in the same manner as claim 13.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nykolak in view of Toshiyuki Nakada et al., (US 2013/0176635 A1) hereinafter “Nakada” and further in view of Dean R. Dailey et al., (US 2006/0076459 A1) hereinafter “Dailey”.
Regarding claim 16, Nykolak disclose communications system of claim 15 wherein the pointing and tracking system further comprises: but does not expressly disclose at least one ultrasonic piezoelectric rotary stages operably connected to a telescope shroud, the telescope shroud configured around the optical telescope; an elevation gimbal configured to adjust elevation of the shroud; and an azimuth gimbal configured to adjust azimuth of the shroud.
However, Nakada from same field of endeavor disclose at least one ultrasonic piezoelectric rotary stage operably connected to a telescope shroud, the telescope shroud configured around the optical telescope (Nakada: Fig: 3, 26, telescope, rotary barrel 116 driven by DC motor 123 and example of actuator periphery of cover body (shroud) 121, ultrasonic motor featuring a piezoelectric element connected to telescope ¶¶ [0047]-[0050], [0057]-[0058], [0131]); 
Nykolak to be modified such that to include ultrasonic piezoelectric rotary stage operably connected to a telescope shroud, the telescope shroud configured around the optical telescope as taught by Nakada so that , ultrasonic piezoelectric transducer can offer advantages such as increased bandwidth, flexible geometries, reduced voltage requirements, mixing of different resonant frequencies and potential for integration with supporting electronic circuits especially for miniaturized high frequency applications. 
The combination of Nykolak do not expressly disclose an elevation gimbal configured to adjust elevation of the shroud; and an azimuth gimbal configured to adjust azimuth of the shroud.
However, Dailey from same field of endeavor disclose an elevation gimbal configured to adjust elevation of the shroud (Dailey: Fig: 1-3, 6, optical telescope, piezoelectric actuator, pointing actuators 601 with Nano-radian resolution, implementation using tip/tilt plate for azimuth and elevation adjustment using piezoelectric stacks, axis rotation gimbal 602 and azimuth axis gimbal 603, ¶¶ [0021], [0028], Abstract); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the system of Nykolak to be modified such that an elevation gimbal configured to adjust elevation of the shroud as taught by Dailey so that the gimbaled positioning of telescope has a relatively low natural frequency to minimize transmission of dynamic noise between the instrument payload and the observatory platform.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gerald Nykolak et al., (US 2021/0067248 A1), hereinafter “Nykolak” in view of Toshiyuki Nakada et al., (US 2013/0176635 A1) hereinafter “Nakada” and further in view of Dean R. Dailey et al., (US 2006/0076459 A1) hereinafter “Dailey”.
Regarding claim 19,  Nykolak disclose a communications system comprising (Nykolak: Fig. 1, 4-5, 8,9-13, optical communication terminal 400 includes terminal 102, ¶¶ [0046], [0053]-[0054], [0089], [0101]): a transceiver operably connected with an optical telescope configured to receive and transmit light signals (Nykolak: Fig. 1, 2A, 2B, 4, 8-9, optical terminal 100, includes telescope 102, configured with optical interface e.g., lens, aperture 208, receiver 210 see Fig. 2B , and transmitter e.g., laser 202, 204 generate modulated optical signal (via data in) See Fig. 4, 8, 9, step 802, 808, ¶¶ [0031], [0045]-[0047], [0050]-[0054], [0089]); a pointing and tracking system comprising and a modem (Nykolak: Fig. 1, 2A, 2B, 4, 8-9, multifunction telescope perform pointing, acquisition, tracking PAT components control electronic 108 and housing 104, modulation/ demodulation ¶¶ [0038]-[0054],[0085], [0089]): at least one piezoelectric operably connected to a telescope (Nykolak: Fig. 1, 2A, 2B, 4, Fig. 10-11, 14A/B, telescope can perform simultaneous TX and RX optical signal, laser source launches signal receive from optical fiber and collimated into a beam, PAT comprises multifunction telescope includes piezoelectric sensing or transducer for pointing accuracies and control bandwidth for alignment, ¶¶ [0046], [0085] [0089]-[0092], [0097], [0109]), the telescope shroud configured around the optical telescope (Nykolak: Fig. 1, 6, telescope 102 includes cover that encloses the optical telescope, ¶¶ [0045]-[0046]);
Nykolak does not expressly disclose at least one ultrasonic piezoelectric rotary stages 
However, Nakada from same field of endeavor disclose at least one ultrasonic piezoelectric rotary stage operably connected to a telescope shroud, the telescope shroud configured around the optical telescope (Nakada: Fig: 3, 26, telescope, rotary barrel 116 driven by DC motor 123 and example of actuator periphery of cover body (shroud) 121, ultrasonic motor featuring a piezoelectric element connected to telescope ¶¶ [0047]-[0050], [0057]-[0058], [0131]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the system of Nykolak to be modified such that to include ultrasonic piezoelectric rotary stage operably connected to a telescope shroud, the telescope shroud configured around the optical telescope as taught by Nakada so that , ultrasonic piezoelectric transducer can offer advantages such as increased bandwidth, flexible geometries, reduced voltage requirements, mixing of different resonant frequencies and potential for integration with supporting electronic circuits especially for miniaturized high frequency applications. 
The combination of Nykolak do not expressly disclose an elevation gimbal configured to adjust elevation of the shroud; and an azimuth gimbal configured to adjust azimuth of the shroud.
However, Dailey from same field of endeavor disclose an elevation gimbal configured to adjust elevation of the shroud (Dailey: Fig: 1-3, 6, optical telescope, piezoelectric actuator, pointing actuators 601 with Nano-radian resolution, implementation using tip/tilt plate for azimuth and elevation adjustment using piezoelectric stacks, axis rotation gimbal 602 and azimuth axis gimbal 603, ¶¶ [0021], [0028], Abstract); and
an azimuth gimbal configured to adjust azimuth of the shroud  (Dailey: Fig: 1-3, 6, optical telescope, piezoelectric actuator, pointing actuators 601, axis rotation gimbal 602 and azimuth axis gimbal 603, ¶¶ [0021], [0028], Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the system of Nykolak to be modified such that an elevation and azimuth gimbal configured to adjust elevation and azimuth of the shroud as taught by Dailey so that the gimbaled positioning of telescope has a relatively low natural frequency to minimize transmission of dynamic noise between the instrument payload and the observatory platform.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nykolak in view of Nakada in view of Dailey and further in view of Joshua A. Conway et al., (US 2004/0081469 A1) hereinafter “Conway”.
Regarding claim 20, the combination of Nykolak disclose the communications system of claim 19 wherein the transceiver further comprises a laser source and a modulation driver operably connected to a laser modulator; and an optical receiver operably connected to a signal decoder.
The combination of Nykolak does not expressly disclose modulation driver operably connected to a laser modulator and operably connected to a signal decoder.
However, Conway disclose the transceiver further comprises a laser source and a (Conway: Figs. 1-3, laser source 46, modulation 40, 42, laser modulator 44 connected, ¶¶ [0024]-[0026]); and an optical receiver operably connected to a signal decoder (Conway: Figs. 1-3, receiving optical signal from Telescope connected to detector 88, 90, 92, 94, decoder 34, CDR 100, ¶¶ [0024]-[0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nykolak to include external modulation technique of having be a laser source and a modulation driver operably connected to a laser modulator and an optical receiver operably connected to a signal decoder as taught by Conway because as those skilled in the art will recognize, employing in terrestrial optical fiber systems using optical source, external modulation, modulation driver and decoder at the receiver is well-known in the art. Including the decoder and the length compensation circuit. Other types of systems besides an interferometer may benefit from the length compensation circuit. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/             Primary Examiner, Art Unit 2636